Citation Nr: 0921180	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-38 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for chronic lymphocytic 
leukemia (CLL), claimed as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1940 to June 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2007 rating 
decision of the Manila RO that, in pertinent part, denied the 
Veteran's claim to reopen a claim of service connection for 
CLL, claimed as due to exposure to radiation.  In the 
Veteran's November 2007 VA Form 9, substantive appeal, he 
requested a Travel Board hearing; he withdrew such request in 
June 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An unappealed July 2005 rating decision denied service 
connection for CLL essentially because there was no evidence 
that CLL manifested in service or within one year of service 
discharge, nor was there any evidence to suggest a 
relationship between the Veteran's CLL and his service, to 
include as due to any ionizing radiation therein.

2. Evidence received since the July 2005 rating decision does 
not tend to show that CLL was manifested in service or in the 
first postservice year, or that the Veteran's current CLL may 
be related to his service, to include as due to any ionizing 
radiation therein; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
CLL, and does not raise a reasonable probability of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for CLL may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to the June 2007 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  A March 2007 letter explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible 
for providing, and the evidence he was responsible for 
providing.  In compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the letter instructed him that new and 
material evidence was required to reopen his claim; explained 
what new and material evidence meant; and outlined what 
evidence was needed to substantiate the claim.  Specifically, 
it advised him that for evidence to be considered new and 
material, it would have to show that his CLL was related to 
his service.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the letter also informed 
the Veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

The Veteran's service treatment records (STRs) were 
previously associated with his claims file; pertinent 
postservice treatment records have been secured.  The RO did 
not arrange for a VA examination or obtain a medical opinion, 
as such duty to assist does not attach unless a previously 
denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  In 
addition, although the RO seems to have conceded that the 
Veteran was exposed to some level of radiation in service 
without obtaining a dose estimate, the Board finds that no 
such estimate is needed, as the Veteran's CLL is not a 
disease associated with exposure to ionizing radiation under 
38 C.F.R. § 3.309 or 38 C.F.R. § 3.311.  For these reasons, 
the Board concludes that VA has fulfilled its duty to assist, 
and will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A July 2005 rating decision denied the Veteran's original 
claim of service connection for CLL, claimed as due to 
exposure to radiation, essentially because "VA legislation 
and regulation do not consider [CLL] to be as a result of 
exposure to ionizing radiation," and because there was no 
medical evidence showing that CLL was diagnosed within any 
applicable presumptive period postservice.  The Veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

For certain chronic diseases (including malignant tumors), 
service connection may be established on a presumptive basis 
if they are manifested to a compensable degree in a specified 
period of time postservice (one year for malignant tumors). 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain diseases 
(including leukemia (other than CLL)) for which presumptive 
service connection may be granted if they are manifested in a 
Veteran who participated in a radiation-risk activity.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service-connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" includes the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 1, 1945, and ending on July 1, 
1946.  38 U.S.C.A. § 1112(c)(3)(B)(ii); 38 C.F.R. 
§ 3.309(d)(3).  The Board notes that 38 C.F.R. § 3.311 does 
not provide presumptive service connection for a radiogenic 
disease but provides special procedures to help a veteran 
prove his or her claim on a direct basis.  Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997).  A "radiogenic disease" is 
defined as one that may be induced by ionizing radiation, and 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Evidence of record in July 2005 consisted of the Veteran's 
claim that his CLL was the result of his radiation exposure 
when he served in Nagasaki, Japan from September 23, 1945 to 
June 27, 1946.  

* STRs, including the Veteran's October 1942 service entrance 
examination and June 1954 service separation examination, 
that are silent for any complaints, findings, treatment or 
diagnosis relating to CLL.  They also show that two weeks 
after he returned from Japan in August 1946, he was 
hospitalized for a week at Camp Lejeune, North Carolina and 
given a diagnosis of acute pharyngitis.

* October 1994 to August 1996 VA outpatient treatment records 
that are silent for any complaints, findings, treatment, or 
diagnosis relating to CLL.

* January 2004 private treatment records from Straub Clinic & 
Hospital showing that CLL was diagnosed.

* February to July 2004 private treatment records from 
Bumrungrad Hospital reflecting that the Veteran has a 
diagnosis of CLL.

Evidence received since the July 2005 rating decision 
consists of the Veteran's statements (in his August 2007 
notice of disagreement (NOD) and November 2007 VA Form 9, 
substantive appeal) that his CLL was caused by his exposure 
to radiation in Nagasaki, Japan from October 1945 to 
September 1946.  He stated that during his service in 
Nagasaki, he lived in the Chamber of Commerce building, 
located in the central part of the city, and walked all over 
the city to tour the damage caused by the atomic bomb.  He 
also noted that shortly after his return to the United 
States, he was hospitalized in Camp Lejeune with a high fever 
and other complications.  The Veteran also indicated that 
apart from his service in Japan, he could not have been 
exposed to radiation elsewhere as his postservice work 
experience have not involved any radiation-risk activity.

Initially, the Board notes that CLL is specifically excluded 
from the list of diseases that may be presumptively service-
connected if found in radiation-exposed veterans under 
38 C.F.R. § 3.309(d)(2), and from the list of radiogenic 
diseases acknowledged under 38 C.F.R. § 3.311(b)(2).  Under 
these circumstances, service connection for CLL may be 
established only by showing that the disease was manifested 
in the Veteran's first postservice year (on a presumptive 
basis for malignant tumors under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309), or was otherwise related to his 
service on a direct basis, to include as due to radiation 
exposure therein.  See Combee, 34 F.3d at 1042.  

The Veteran's claim was previously denied in July 2005 
because there was no evidence that his CLL manifested in 
service or was caused by or aggravated by his service.  For 
evidence received subsequent to this rating decision to be 
considered new and material, it must relate to this 
unestablished fact, i.e., it must tend to show that the 
Veteran's CLL was manifested in service or within his first 
postservice year, or was somehow otherwise related to his 
service, to include exposure to radiation therein.  

Evidence received since July 2005 is new to the extent that 
it was not previously of record; however, it is not material 
as it does not tend to show that the Veteran's CLL is related 
to his service.  In the Veteran's August 2007 NOD, he 
indicated that soon after his arrival in Camp Lejeune, North 
Carolina from Japan, he was hospitalized with a high fever 
and other complications.  STRs show that the Veteran returned 
from Japan on August 1, 1946, and almost two weeks later was 
hospitalized for acute pharyngitis; they do not show that the 
Veteran had or was given a diagnosis of CLL then, or at any 
time prior to his separation from service.  

The Veteran has not submitted any competent (medical) 
evidence showing that his CLL was manifested in the first 
postservice year (notably, he does not disagree that CLL was 
first diagnosed in January 2004), or that it is otherwise 
related to his service, to include as due to radiation 
exposure therein.  His own statements relating his CLL to 
radiation exposure in service are not competent evidence, as 
he is a layperson, and lacks the training to opine regarding 
medical etiology; this is a question that is medical in 
nature and not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In summary, none of the additional evidence received since 
the July 2005 rating decision tends to show the Veteran's CLL 
was manifested in service or within his first postservice 
year, or was somehow otherwise related to his service, to 
include exposure to radiation therein; thus, none addresses 
the unestablished fact necessary to substantiate the claim of 
service connection for CLL.  Accordingly, the additional 
evidence received since the final July 2005 rating decision 
does not raise a reasonable possibility of substantiating the 
claim, and is not material.  Hence, the claim of service 
connection for CLL (claimed as due to exposure to radiation) 
may not be reopened.


ORDER

The appeal to reopen a claim of service connection for CLL is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


